Per Curiam.

Claimant seeks relief consistent with State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666. The appellate court, however, held that relief consistent with Noll was more appropriate.
We agree that the commission’s order does not satisfy Noll. The commission acknowledged that the claimant’s education and work history were “significant barriers to his ability to obtain gainful employment,” but then concluded, without further explanation, that claimant had the “vocational aptitude necessary to engage in and/or be trained for light employment.” These two findings are inconsistent without further explanation.
Noll noncompliance, however, does not compel relief consistent with Gay. The claimant’s nonmedical profile, in this case, is not one that compels but one disability conclusion. Absent such a profile, Gay relief cannot issue.
Claimant lastly raises a due process argument, claiming that preparation of the permanent total disability compensation order by a subordinate hearing officer violates the Constitution. State ex rel. Ormet Corp. v. Indus. Comm. (1990), 54 Ohio St.3d 102, 561 N.E.2d 920, indicates otherwise. Claimant ignores that the commission is responsible for evaluating and ratifying that order, and is free to accept, reject, or modify it. Thus, by the time the order was ratified, it did indeed reflect the conclusions of the commission.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Wright and Cook, JJ., dissent.